Oliver, Chief Judge:
This is a proceeding which arose by reason of a judgment rendered by the first division of this court in the case of Paramount Import & Export Co. et al. v. United States, 33 Cust. Ct. 409, Abstract 58473. By that judgment, under the terms of the statute (28 U. S. C. § 2636 (d)), the matters were remanded to a single judge to "determine the proper dutiable value of the merchandise.” The proceeding before me, insofar as protest 211069-K is concerned, has been abandoned by counsel for the plaintiff. It is therefore dismissed.
Judgment will be entered accordingly.